Citation Nr: 0104367	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right ankle sprain.

4.  Entitlement to service connection for residuals of a 
right hairline bone chip fracture of the right foot.

5.  Entitlement to service connection for residuals of 
hepatitis A.

6.  Entitlement to a compensable evaluation for residuals of 
a hairline bone chip fracture of the left foot.

7.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling 
from August 1998.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney 
at law.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied entitlement to service 
connection for bilateral hearing loss, tinnitus, residuals of 
a right ankle sprain, residuals of a right hairline bone chip 
fracture of the right foot, and residuals of hepatitis A.  
The rating decision granted service connection for PTSD, with 
an assigned evaluation of 10 percent, effective in August 
1998; and for residuals of a hairline bone chip fracture of 
the left foot, with an assigned noncompensable evaluation, 
effective in August 1998.

During the pendency of the appeal, a June 1999 rating 
decision found clear and unmistakable error in the April 1999 
rating decision regarding the issue of service connection for 
the left foot bone chip fracture.  The June 1999 rating 
decision pointed out that service connection for this 
disability had originally been granted by a March 1971 rating 
decision, with an assigned noncompensable evaluation 
effective in September 1970.  Accordingly, the April 1999 
rating decision should have considered the evaluation of the 
left foot bone chip fracture as continued as being 
noncompensably disabling.  

In addition, an October 1999 rating decision granted the 
veteran a 30 percent evaluation for PTSD, effective in August 
1998.

In March 1971, the RO denied service connection for a right 
ankle sprain, hepatitis, and for a fracture of the right 
ankle.  It does not appear from the record that the veteran 
was informed of that decision and of his appellate rights.  
Therefore, the Board will review these issues de novo.  

The issues of entitlement to a compensable evaluation for 
residuals of a hairline chip fracture of the left foot, and 
entitlement to service connection for bilateral hearing loss, 
tinnitus, residuals of a right ankle sprain, residuals of a 
right hairline bone chip fracture of the right foot, and 
residuals of hepatitis A are the subject of a Remand 
following the Order portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by complaints of sleep 
problems, isolation and flashbacks.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent evaluation for PTSD have not been met at any time 
from August 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 30 
percent evaluation assigned for his PTSD does not adequately 
reflect the severity of that disability.  He contends that it 
results in flashbacks, nightmares and difficulty being around 
other people, especially Asians and Vietnamese.  Therefore, a 
favorable determination has been requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The veteran has been 
provided VA examinations.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. at 589.  Evidence dated during the 
appeal period consists in part of the report of a March 1999 
VA PTSD examination.  The report notes that the veteran is 
married and the father of five children.  The report 
indicates that the veteran has  regular get togethers with 
his children.  The veteran reported that he has difficulty 
getting rest at night, especially when there is a 
thunderstorm or lightning.  The veteran reported that certain 
smells bring back certain memories.  It was noted that the 
veteran had remained isolative and denied any social life.  
After his military service, the veteran continued to farm and 
also had some livestock for 14 years.  Then he was employed 
as a meat cutter for about one year and later in a factory 
for nine years.  Currently, he worked as a train conductor, 
which he had done for two years.  The veteran reported no 
relevant outpatient care.  

The veteran also reported that he did not want to be in 
crowds, and wanted to do his work and then return home.  He 
did not want to do much other than stay at home, and he said 
that he did not like to go to stores.  He said that he had a 
very few selected friends.  It was noted that apparently the 
veteran's social activities were quite limited.  The veteran 
reported that he lived in a community with a lot of 
Vietnamese and that he had problems seeing or hearing them.  
The veteran reported that he had a "temper" and "gets 
crazy" at times and was unable to identify the cause of his 
problems.  He said that thunderstorms reminded him of the 
monsoons in Vietnam, which affected his sleep and therefore 
also his employment and family.  The veteran reported four to 
six hours of sleep at night, and temper flare-ups twice a 
week, depending on the level of stress of the situation.  

Objectively, the veteran appeared to be anxious and ill at 
ease.  He maintained good eye contact and had very good 
interaction and communications.  He denied delusions, 
hallucinations and thoughts of hurting himself.  He had no 
indication of obsessive or ritualistic thought processes or 
any behavior.  The veteran had sad affect and some depressed 
mood.  

The final Axis I diagnosis was PTSD, prolonged, mild to 
moderate, service-connected with episodic anxiety and 
depression of mild to moderate severity.  The Axis V Global 
Assessment of Functioning (GAF) score was 70 current and 70 
past year.  The examiner concluded that the veteran continued 
to experience some difficulty in maintaining emotional 
stability, especially when exposed to thoughts and events 
with similar parallelism to his experiences while serving as 
a soldier in Vietnam.  He continued to avoid stimuli; 
however, thoughts and feelings constantly emerged around him 
as circumstances around him simulated conditions in Vietnam, 
such as thunder, the monsoon, and the sight of Vietnamese 
people and how they talk.  The veteran continued to have 
intrusive, distressing recollections of events which 
regularly effected his sleep, social behavior and ability to 
maintain good relationships with others.  He also presented 
with a restricted range of affect with a sense of 
foreshortened future as he did not know when he would be free 
from all these distressing and intrusive thoughts of his 
experience in Vietnam.  

The report of an August 1999 VA PTSD examination was written 
by the same examiner, and refers to the previous VA 
examination report.  Currently, the veteran continued to 
report sleep problems, often triggered by thunderstorms and 
especially lightning.  He noted that loud noises bothered 
him, especially at night, and he worried that "something 
might happen."  The reported dreams and nightmares usually 
contained loud sounds and smells which woke him up in sweats 
and with palpations.  The veteran noted that these usually 
occurred more often when he was stressed out.  It was noted 
that the veteran averaged about four hours of sleep and often 
would experience this disturbance about once or twice a week, 
making him hyper-vigilant.  He kept a loaded 30-30 rifle in 
is room all the time.  

The examiner noted that the veteran sometimes took alcohol, 
especially when the stress of thinking about Vietnam was too 
overwhelming for him to control.  It was noted that sometimes 
when the veteran's stress was building up he needed to shoot 
something and went hunting for badger or rabbit.  The 
examiner noted that this apparently relieved the tension that 
had built up due to his flashbacks from Vietnam.  The veteran 
also reported that he would become nervous for no reason and 
that this affected his social relationships.  He said that he 
had become more isolative and withdrawn, preferring to be by 
himself and not deal with anyone else.  He reported that he 
was in marriage counseling sometime in 1994.  He said that he 
was quite isolative, and that he went to work and then came 
home.  It was reported that there was not much activity in 
his life although he had regular get-togethers with his 
children.  He said that he sometimes drank beer, twelve-packs 
during the weekend and mostly one beer everyday.  The veteran 
noted that his continued flashbacks, dreams and nightmares, 
mostly of Vietnam origin, created depression and anxiety on a 
daily basis.  He reported two years of his psychological 
distress as being in a thunderstorm, being in a place with 
loud noises, and also seeing Asians, especially Vietnamese.  

The veteran was noted to be appropriately dressed and groomed 
and maintained good eye contact without any observed abnormal 
movements or mannerisms.  He appeared quite nervous and quite 
anxious.  He had good interactions and communications, with 
organized thoughts and without any indications of 
hallucinations or delusions.  There was no indication of 
obsessive or ritualistic behavior, and no indication of any 
panic attacks or any impaired impulse control.  

The final Axis I diagnosis was PTSD, chronic, moderate, 
service-connected; dysthymia, moderate, recurrent, secondary 
to PTSD; and anxiety disorder, generalized, secondary to 
PTSD.  The veteran's Axis V GAF score was 65 current, 70 for 
the past year.  The examiner noted that the veteran continued 
to lack social activities and seemed to keep to himself most 
of the time.  He continued to have intense psychological 
distress at exposure to the events resembling the aspect of 
the traumatic event, and he continued to remain depressed and 
anxious and this was basically secondary to his PTSD.  The 
examiner noted that it appeared that the veteran would 
require treatment for his PTSD to subside and to provide 
control of his ongoing emotional distress.  The examiner 
expressed the opinion that there seemed to be an increase in 
the intensity of the veteran's depression and anxiety 
relating back to his PTSD.  

In response to the decision in Hood v. Brown, 4 Vet. App. 301 
(1993), the General Counsel of the VA issued a precedent 
opinion interpreting the terms mild, definite, and 
considerable, as applied in 38 C.F.R. § 4.132. See O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the 
term mild, the criterion for a 10 percent evaluation, was 
defined as "of moderate strength or intensity, and as applied 
to disease, not severe or dangerous."  Definite, the 
criterion for a 30 percent rating, was construed 
quantitatively to mean "distinct, unambiguous, and moderately 
large in degree," and considerable, the criterion for a 50 
percent evaluation, was defined as "rather large in extent or 
degree." Id.

Under the provisions of the Rating Schedule, a 30 percent 
disability evaluation for PTSD is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a thorough review of the record, the Board finds 
that the evidence is against an evaluation in excess of 30 
percent for PTSD.  First, the veteran's reported GAF scores 
of 70, 70 and 65 do not support an evaluation in excess of 30 
percent. According to the GAF Scale, a score between 61 and 
70 represents some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  DSM-IV at 32; 38 C.F.R. § 4.125 (2000).  Taken 
together, then, these GAF scores are objective evidence that 
the veteran's symptoms have been no more than mild for the 
entire time of this appeal period.

The veteran's PTSD symptoms include flashbacks, nightmares 
and hyper-vigilance. These symptoms affect his employability 
in that they prevent proper sleep and social interaction with 
co-workers.  Nevertheless, the veteran has been employed 
regularly since service.  He has submitted no personnel or 
medical records indicating that his PTSD symptoms have ever 
resulted in time lost from work or the loss of a job, or 
interfere with his employability in a manner not addressed by 
his current 30 percent evaluation.  The veteran is married 
and he maintains regular contact with his five children.  
Further, he has social interaction with at least a few 
friends.  The veteran also maintains proper hygiene, grooming 
and communication skills.  Finally, although psychiatric 
treatment was recommended, the veteran has maintained his 
current level of social and occupational functioning without 
any outpatient or VA treatment.  

In light of the above, the Board finds that the evidence is 
against an evaluation in excess of 30 percent for PTSD at 
anytime during the appeal period.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An evaluation in excess of 30 percent for PTSD at any time 
during the appeal period is denied.



REMAND

The veteran maintains, in substance, that the current 
evaluation assigned for his residuals of a hairline bone chip 
fracture of the left foot does not adequately reflect the 
severity of that disability.  He also asserts that he 
incurred bilateral hearing loss and bilateral tinnitus due to 
exposure to acoustic trauma while in the service, including 
during combat.  He asserts that the tinnitus is also 
partially due to a physical blow to the head that also 
resulted in a service-connected wound above his left eye.  
The veteran asserts that he incurred a hairline bone chip of 
the right foot while in basic training, and that he injured 
his right ankle after being pushed from a helicopter 8-10 
feet above the ground.  The veteran finally asserts that he 
currently has residuals of infectious hepatitis for which he 
was treated during active service.  Accordingly, a favorable 
determination is requested.

The Board notes that the noncompensable evaluation assigned 
for the residuals of the hairline chip fracture of the 
veteran's left foot was not based on current treatment 
records or the report of a VA examination.  In addition, the 
veteran has not been provided any examinations as to his 
claimed bilateral hearing loss and tinnitus.  Regarding 
hepatitis A, the Board notes that a September 1999 VA 
examination, which did not find any residuals of hepatitis A, 
was not based on a review of the veteran's service medical 
records.  Moreover, this examination did not include any 
laboratory tests.  Regarding residuals of injuries to the 
right foot and ankle, a September 1999 VA examination 
resulted in a diagnosis of status post fracture and sprain, 
right ankle 1969; status post sprain, right ankle, 1970; and 
status post sprain, right ankle 1982.  However, the report 
does not indicate that the veteran's service medical records 
were reviewed, and does not provide any opinion as to the 
etiology of the veteran's claimed residuals of a right foot 
bone chip fracture and a right ankle sprain.  

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
bilateral hearing loss, tinnitus, 
residuals of a right ankle sprain, 
residuals of a right hairline bone chip 
fracture of the right foot, residuals of 
a left right hairline bone chip fracture 
of the right foot, and residuals of 
hepatitis A since service, as well as 
treatment for residuals of a bone chip 
fracture of the left foot since August 
1997.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.

2.  When the above development is 
completed, the RO should schedule the 
veteran for VA examinations by 
appropriate specialists, to determine the 
nature and extent of any bilateral 
hearing loss, tinnitus, residuals of a 
right ankle sprain, residuals of a right 
hairline bone chip fracture of the right 
foot, and residuals of hepatitis A.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  The examiners should 
provide opinions as to whether the 
veteran has the claimed disabilities, and 
whether it is at least as likely as not 
that any of the claimed disabilities are 
related to active duty, including any 
findings noted in the veteran's service 
medical records.  A complete rational for 
all opinions expressed must be provided.

3.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected residuals of 
a bone chip fracture of the left foot.  
All indicated tests should be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested studies.  The examiner should 
assess the extent of functional and 
industrial impairment caused by the 
veteran's service-connected residuals of 
a bone chip fracture of the left foot.  
The examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of the left foot during flare-ups 
or repeated use, and express this 
determination, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the left foot disability the veteran 
exhibits any weakened movement, atrophy, 
disturbed circulation, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  Any impairment found 
should be evaluated and noted as either 
moderate, moderately severe or severe.  A 
complete rationale for all opinions or 
conclusions expressed must be provided.  

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO must ensure that the directives 
of this remand have been carried out in 
full, and if not, corrective action must 
be taken.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  Then, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for bilateral hearing 
loss, tinnitus, residuals of a right ankle 
sprain, residuals of a right hairline bone 
chip fracture of the right foot, and 
residuals of hepatitis A.  The RO should 
also readjudicate the issue of entitlement 
to a compensable evaluation for residuals 
of a hairline chip fracture of the left 
foot, fully considering the Court's 
decision in Deluca v. Brown, 8 Vet. App. 
202 (1995).

6.  If the benefits sought on appeal 
remain denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 


